Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 29, 2021.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination,  a semiconductor device comprising: a plurality of first wiring line patterns disposed in a first wiring line layer over the substrate, including a power routing pattern coupled to the decoupling capacitor and a plurality of internal wiring line patterns coupled to the plurality of circuit elements, wherein the plurality of first wiring line patterns extend in the first direction, and are aligned in conformity with virtual wiring line pattern tracks which are defined at a first pitch along a second direction intersecting the first direction and parallel to the substrate as instantly claimed, and in combination with the additional limitations.
Regarding claim 11, the prior art fails to teach, disclose, or suggest, either alone or in combination,  a semiconductor device comprising: a plurality of first wiring line patterns disposed in a first wiring line layer over the substrate, including a plurality of internal wiring line patterns coupled to the plurality of transistors and a power routing pattern coupled to the decoupling capacitor, wherein the plurality of first wiring line patterns extend in the first direction and are aligned in conformity with virtual wiring line pattern tracks which are defined at a first pitch along a second direction intersected with the first direction and parallel to the substrate as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815